Citation Nr: 0000394	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-48 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent, to include a separate evaluation under Diagnostic 
Code 7804, for residuals of a pilonidal sinus excision in the 
posterior sacral area, to include coccydynia and radicular 
pain in the base of the neck. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1966 to September 1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In August 1996, the RO granted service connection for 
residuals of excision of a pilonidal sinus posterior sacral 
area scar and assigned a 10 percent disability evaluation 
effective from January 1996, the date of the claim.  This was 
a full grant of benefits (i.e. service connection).  In 
September 1996, the veteran filed a notice of disagreement.  
The RO issued a statement of the case in September 1996.  The 
veteran perfected his appeal in July 1997.  By a July 1998 
hearing officer's decision, a 20 percent disability 
evaluation was assigned effective January 1996.  In September 
1999, the RO granted a 40 percent disability evaluation for 
residuals of excision of a pilonidal sinus, posterior sacral 
area effective January 1996.  Based on the fact that the 40 
percent disability rating is the result of the original claim 
filed in January 1996, the Board must consider all evidence 
considered in the initial rating following the award of 
service connection in August 1996.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO granted service connection for PTSD in March 1999 and 
assigned a 30 percent disability evaluation effective 
February 1996, the date of the claim.  This rating action 
constituted a full grant of benefits with respect to the 
award of service connection.  Consequently, the Board 
observes that while the record indicates that the veteran has 
been issued a supplemental statement of the case in March 
1999, which included the context of the RO's determination as 
regards the PTSD claim, the record does not reflect that the 
veteran has been provided adequate written notice of the 
remaining adjudicative actions (i.e., the assignment of the 
compensation level for the now service-connected PTSD and the 
effective date assigned), or of his appellate rights with 
respect thereto.  In view of this procedural deficiency with 
respect to the remaining adjudicative actions effectuated by 
the March 1999 rating action, these issues are referred to 
the RO for appropriate action consistent with the August 26, 
1997 letter from the Director of Compensation and Pension 
Service, Veterans Benefits Administration, following the 
decision of the United States Court of Appeals for the 
Federal Circuit in Grantham v. Brown, 114 F.3d 1156, 1156-57 
(Fed.Cir. 1997).

In the same rating decision, the RO denied service connection 
for degenerative disc disease, lumbar (L)5-sacral (S)1.  A 
statement of the case was issued to the veteran in March 
1999.  In July 1999, the RO denied service connection for a 
neurological disorder due to the service-connected pilonidal 
sinus excision.  By a November 1999 rating decision, the RO 
denied entitlement to individual unemployability.  The 
veteran has not filed a notice of disagreement to either of 
these adverse decisions.  In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
has no authority to proceed to a decision).  Accordingly, 
these issues are not before the Board for appellate 
consideration.  

As will be discussed below, the Board believes that the issue 
of a separate rating under Diagnostic Code 7804 for the scar 
overlying the pilonidal sinus excision, posterior sacral 
area, is reasonably inferred from the evidence of record.  
Therefore, the Board will construe the issue, for purposes of 
this appeal, as listed on the cover page of this decision.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. Residuals of the pilonidal sinus excision, posterior 
sacral area, are manifest by chronic coccydynia, normal 
tone and strength, and pain radiating up and down the back 
to the base of his neck.  

3. The veteran's service-connected residuals of the pilonidal 
sinus excision, posterior sacral area is characterized by 
a painful and tender surgical scar overlying the sacral 
area.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
residuals of a pilonidal sinus excision, posterior sacral 
area, to include coccydynia and radicular pain into the 
base of the neck, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 
4.20, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5292 
(1999).

2. The criteria for a separate 10 percent evaluation for a 
surgical scar over the posterior sacral area, as a 
residual of the pilonidal sinus excision, are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.25, 
4.118, DC 7804 (1999); Estaban v. Brown, 6 Vet. App. 259 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Rating

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, 10 Vet. App. 251, 245 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a). 

 In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's residuals of pilonidal sinus excision, posterior 
sacral area.  Accordingly, the Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence on file is inadequate for rating purposes.  
See 38 C.F.R. §§ 4.1, 4.2 (1999).  
 
 In this case, a review of all the evidence considered in the 
initial rating for the disability following the award of 
service connection for the residuals of pilonidal sinus 
excision, posterior sacral area, is required.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that a disability evaluation be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3 (1999). 

[38 C.F.R. s]ection 4.20 . . . provides that "when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous."  This regulation 
allows the VA to rate an unlisted ailment under the criteria 
provided for "a closely related disease or injury" that is 
listed.  In deciding whether a listed disease or injury is 
"closely related" to the veteran's ailment, the VA may take 
into consideration three factors: (1) whether the "functions 
affected" by the ailments are analogous; (2) whether the 
"anatomical localization" of the ailments is analogous; and 
(3) whether the "symptomatology" of the ailments is 
analogous.  See Lendenmann v. Principi, 3 Vet. App. 345, 350-
51 (1992).  

Moreover, pursuant to DC 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118.

In this regard, the veteran's service-connected residuals of 
a pilonidal sinus excision, posterior sacral area, are 
currently rated under 38 C.F.R. § 4.71a, DC 5299-5292, for 
limitation of motion of the lumbar spine.  

Service connection for the residuals of pilonidal sinus 
excision, posterior sacral area, was granted based on service 
medical records and the April 1996 VA examination.  In 
relevant part, service medical records for the period from 
September 1966 to August 1970 reflect that in August 1968 a 
pilonidal sinus was evaluated and treated by packing.  The 
pilonidal sinus developed cellulitis.  Incision and drainage 
was performed.  The pilonidal sinus was later excised in 
September 1968.  The veteran separated from service in 
September 1970.

The April 1996 VA examination for scars reflects that the 
pilonidal sinus was excised and drained in 1968 with 
persistent pain and numbness to the same area.  The veteran 
cannot sit on his tailbone without discomfort.  On 
examination, there was a well-healed scar, midline, which 
extended from the sacrum to the anal opening.  There was some 
adherence of the scar to muscle tissue.  There was decreased 
sensation to light touch approximately 5 centimeters 
surrounding the scar.  The scar was tender to palpation over 
the coccygeal area.  The diagnosis was scar, residual status 
post excision pilonidal sinus tract with persistent pain 
secondary to scar tissue formation, paresthesia to 
approximately 5 centimeters surrounding the scar.  An April 
1996 radiological report from Kahului Radiology reflects 
metal suture material from previous surgery.  The sacrum was 
intact.  The coccygeal segments were unremarkable.  No 
fractures, dislocations, or subluxations were identified.  
The sacroiliac joints were unremarkable.  

Testimony from the November 1997 personal hearing reflects 
that the pilonidal sinus is still making the veteran suffer 
inordinate pain and forces him to have all sorts of medical 
problems.  He has a pain in his "butt."  He has been 
evaluated at the VA for almost two years.  He does not 
receive regular medical treatment from the VA.  He hurts 
constantly; the pain never goes away.  A demonstration was 
performed with the representative lying on the floor and 
placing a small object on the location near his back.  The 
representative reported that it felt as if he was sitting on 
a rock, it was very painful, and that the pain started 
radiating down the small of his back.  The veteran testified 
that the pain radiated down toward his anus.  The pain 
affects his ability to drive because he has to lean one way 
or the other.  The pain gets so intense that he just has to 
move from cheek to cheek.  There is nothing that relieves the 
pain - not even sitting on something soft.  He does not 
believe that using a donut cushion would alleviate his 
discomfort.  He feels as though he has a rock inside of him.  
He repositions himself for comfort, which was noted by the 
hearing officer.  Pain radiates through his whole body and 
affects the lower end of his tailbone.  He has metal sutures.  
He says the pain is the same as that in service following the 
excision.  He has tried doctors and pills.  The pain is still 
present.  He has been told that the surgeon may have cut some 
nerves.  He was told to see an osteopath, but not a 
neurologist.  

A VA brain and spinal cord examination conducted in May 1998 
reflects constant pain.  The veteran denied loss of sensation 
or weakness.  The pain has been the same since the surgery 
[in 1968].  There was no motor or sensory impairment.  The 
examiner noted that this examination was identical to the 
April 1996 examination.  There was marked tenderness over the 
scar.  Sensation to touch and pin was intact including and 
around scar and perianal region.  The diagnosis was status 
post operative excision pilonidal sinus with chronic pain 
exacerbated by pressure.  The pain was myofascial with no 
nerve injury.  The examiner recommended a general surgery 
consult to assess whether or not removal of the wire sutures 
might help the pain.  

A VA outpatient neurological evaluation dated in June 1998 
reflects that the veteran complained of persistent pain and 
numbness to the surgical area.  On examination, the entire 
length of the incisional scar was moderately tender with a 
surrounding area of numbness reported by the veteran.  No 
masses were noted.  There were no discrete points of 
localized tenderness.  The impression was chronic 
postoperative pain syndrome -- doubt further surgery would be 
helpful.  

An October 1998 fee basis orthopedic examination, completed 
by an orthopedic surgeon, reflects that after excision of the 
pilonidal sinus in-service, the veteran continued to have 
pain in his tailbone area that would radiate up his back to 
the base of his neck.  The veteran rated the pain as a 9/10.  
He has pain in all motions, which was worse when sitting on a 
hard surface and lying on a flat surface.  On examination, 
there was a wide scar over the coccygeal area.  It was 
specifically tender to palpation.  There was an area of 
numbness of the sacral area.  There was tenderness to 
palpation over the lumbar area, around L4-5 bilaterally.  
Forward flexion was 90 degrees.  Extension was 25 degrees.  
Lateral bending was 25 degrees bilaterally.  Rotation was 25 
degrees bilaterally.  The neck showed a negative axial 
compression test and a negative Spurling's.  Sacrococcygeal 
films showed multiple thin wires in the sacrococcygeal area.  
There was minor displacement of the coccyx anteriorly.  The 
impression inter alia was status post pilonidal sinus 
excision with residuals, including coccydynia.  The examiner 
noted that the veteran does indeed have residuals from his 
pilonidal sinus excision with what is diagnosed as coccydynia 
or pain in the sacrococcygeal area.  The examiner opined that 
the complaints of pain radiating up and down the veteran's 
back, to the base of his neck, are probably coming from the 
coccyx area, at the area of his surgical excision.  This does 
interfere with the veteran's activities of daily living.  An 
injection into this area, either with a local anesthetic or a 
local anesthetic with cortisone, may be both diagnostic and 
therapeutic.  

The May 1999 VA neurological disorders examination reflects 
that the veteran is unable to sit normally, ride a bike, or 
have sexual relations without precipitating severe pain over 
the area of the surgery for the pilonidal sinus.  Flexion of 
the back was limited to 40 degrees with pain.  Extension of 
the back was limited to 15 degrees with pain.  Left rotation 
was limited to 15 degrees with pain.  Right rotation was 35 
degrees with pain.  There was tenderness over the surgical 
scar overlying the sacral area.  The motor examination showed 
normal tone and strength.  Sacral x-rays showed metal 
sutures.  The diagnosis was chronic postoperative pain -- 
doubt further surgery would be helpful.  The examiner also 
noted chronic, excruciating, unremitting coccydynia related 
to infected pilonidal sinus and subsequent surgical excision.  
The pain interfered with normal everyday activities and 
affected his ability to hold a job.  The neurologist 
concurred completely with the medical conclusions of the 
orthopedic surgeon from October 1998.  

As the record reflects the residuals of the pilonidal sinus 
excision, posterior sacral area, is demonstrative of more 
than a tender scar over the surgical site and is productive 
of limitation of motion of the lumbar spine, the Board will 
review the evidence to determine whether the symptoms warrant 
a disability evaluation higher than 40 percent.  

Notably, in rating a disorder it must be kept in mind that 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided . . . . Both the use of the 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided."  See 38 C.F.R. § 4.14 (1999).  
The assignment of more than one rating for the same 
disability constitutes impermissible "pyramiding" of 
benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
It is possible, though, "for a veteran to have separate and 
distinct manifestations" from the same injury, permitting 
the assignment of two different ratings.  See Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).  The "critical element" 
in determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  With these considerations in mind, the 
Board will also address whether a separate evaluation is 
warranted pursuant to Diagnostic Code 7804 for a scar over 
the posterior sacral area.  See 38 C.F.R. § 4.25(b) (1999).

At this juncture in the analysis, the Board notes that 
service connection for degenerative disc disease of the 
lumbar spine and a separate neurological condition secondary 
to the service-connected residuals of the pilonidal sinus 
excision have been denied based on the examinations of 
record.  Clinical evaluations, specifically those dated in 
October 1998 and May 1999 reflect that the veteran has pain 
in his tailbone area that radiates up his back to the base of 
his neck and that there is a wide scar over the coccygeal 
area from the excision of the pilonidal sinus that is both 
tender to palpation and numb in a 5 centimeter circumference 
around the scar.  These examinations reflect that sensation 
to touch and pain was intact around the scar and the perianal 
region.  Both a neurologist and an orthopedist noted that the 
sacrococcygeal area on x-ray contains metal sutures, which 
were suspected to cause pain.  X-rays also reflect that those 
segments were intact and unremarkable.  There were no 
discrete points of localized tenderness on examination.  The 
impression was chronic postoperative pain syndrome and it was 
doubtful that further surgery would be helpful.  In pertinent 
part and limiting the discussion to the residuals of the 
pilonidal sinus excision, posterior sacral area, the 
examiners' impressions were status post pilonidal sinus 
excision with residuals, including coccydynia (pain in the 
sacrococcygeal area).  The pain was described as chronic, 
excruciating, unremitting coccydynia related to the infected 
pilonidal sinus and subsequent surgical incision that 
interferes with normal everyday activities.  The October 1998 
and May 1999 examination reports reflect limitation of motion 
of the lumbar spine.  The orthopedist in October 1998 opined 
that the complaints of pain radiating up and down the 
veteran's back to the base of his neck were probably coming 
from the coccyx area, at the area of the incision.  The 
neurologist concurred in the earlier report by the 
orthopedist and opined that it was doubtful if further 
surgery would be helpful.

As indicated above, the evidence also shows that the chronic 
pain (coccydynia) in the sacrococcygeal area has resulted in 
limitation of motion of the lumbar spine and caused radiating 
pain up into the base of the neck.  See 38 C.F.R. § 4.71a.  
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59 (1999).  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.  
Considering the most recent VA examinations which 
specifically focused on the "residuals" attributed to the 
pilonidal sinus excision, posterior sacral area, the Board 
observes that the veteran occasions radiating pain up and 
down his back, to the base of his neck, and chronic pain 
which results in moderate to severe limitation of motion of 
extension, lateral bending, and rotation of the lumbar spine 
with pain on all movements.  See 38 C.F.R. § 4.20.  Taking 
into consideration additional functional impairment caused by 
pain on use of the lumbar spine, the residuals of the 
pilonidal sinus excision, posterior sacral area, more nearly 
approximates severe limitation of motion of the lumbar spine 
to warrant a 40 percent disability evaluation under DC 5292.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a.  The Board notes 
that this is the maximum available disability rating under DC 
5292.  Accordingly, an evaluation in excess of 40 percent is 
not warranted.

Since no examiner, orthopedist or neurologist, has 
established by examination that the veteran's service-
connected residuals of the pilonidal sinus excision, 
posterior sacral area, are reflective of intervertebral disc 
syndrome manifest by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of a diseased disc with 
little intermittent relief, a 60 percent disability 
evaluation for pronounced intervertebral disc disease under 
DC 5293 is not warranted.  As the foregoing medical data show 
no evidence of a fractured vertebra, with cord involvement, 
or complete bony fixation (ankylosis) of the spine in an 
unfavorable angle, as required under DCs 5285 and 5286, the 
Board determines that a disability evaluation in excess of 40 
percent for residuals of the pilonidal sinus excision, 
posterior sacral area, pursuant to DCs 5285-5286, and 5293 is 
not warranted, and that the residuals are appropriately 
evaluated as 40 percent disabling under DC 5292.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 
(1995) (the disability rating accounts for functional loss 
due to pain and limitation on motion); VAOGCPREC 36-97 
(December 12, 1997).  

Next, the Board finds that the evidence of record reasonably 
infers a claim for a separate evaluation for a tender and 
painful scar of the posterior sacral area under DC 7804, in 
light of Esteban.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Akles v, Derwinski, 1 Vet. App. 118 (1991).  VA is 
obligated to consider all issues reasonably inferred by the 
evidence of record, even if the veteran does not directly 
raise such issues.  See Douglas v. Derwinski, 2 Vet. App. 
435, 438-40 (1992) (citations omitted).  On complete review 
of the evidence, the record clearly establishes that there is 
a wide moderately tender scar over the coccygeal area.  It is 
apparent that the veteran is entitled to a separate 10 
percent disability evaluation for the scar overlying the 
sacral area under DC 7804.  See 38 C.F.R. § 4.118.  Thus, in 
view of the foregoing, the Board finds that the 
symptomatology of the veteran's posterior sacral scar is 
separate and distinct and would not result in the evaluation 
of the same manifestations twice under various diagnoses.  
See Esteban, supra.  Accordingly, a separate evaluation is in 
order.  In this regard, the Board notes that a separate 10 
percent disability evaluation for the surgical scar overlying 
the posterior sacral area under DC 7804 and a separate 40 
percent disability evaluation for severe limitation of motion 
of the lumbar spine with radicular pain to the base of the 
neck under DC 5292, establishes a combined total disability 
evaluation of 50 percent.  See 38 C.F.R. § 4.25.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment solely attributed to the service-connected 
residuals, as to prevent the use of the regular rating 
criteria.

Generally, the symptoms associated with the residuals of the 
pilonidal sinus excision, posterior sacral area, is chronic 
pain (coccydynia) with severe limitation of motion and a 
tender surgical scar.  It is accepted that the pain 
attributed to the residuals of the pilonidal sinus excision 
to include the scar affects certain activities of daily 
living, such as sitting.  The Board acknowledges that the 
veteran has difficulty riding a bicycle, having sex, and 
driving an automobile due to the coccydynia.  It is important 
to note, however, that the evidence of record also shows that 
the veteran has degenerative disc disease of L5-S1, which 
according to examinations is not a residual of the pilonidal 
sinus excision.  In that regard, it is important to note not 
only that the residuals of the pilonidal sinus excision, 
posterior sacral area, have a combined total disability 
rating of 50 percent, but that the veteran has not asserted 
or presented any exceptional or unusual factors related to 
the service-connected residuals to preclude the use of the 
regular rating criteria.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  In 
sum, the Schedule for Rating Disabilities is shown to provide 
a fair and adequate basis for rendering a decision in this 
case.

In the absence of an exceptional or unusual disability 
picture marked by frequent hospitalizations for the 
disability or marked interference with employment caused 
exclusively by the service-connected disability, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching the determination in this case, the Board 
recognizes that the RO has not addressed the question of 
whether a separate rating under DC 7804 is warranted.  Thus, 
the Board must consider whether the veteran has been given 
full notice and an opportunity to be heard, and if not, 
whether the veteran has been prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  As the evidence 
previously presented adequately spoke to the diagnostic 
criteria of 5292, and 7804 and the Board's decision to assign 
a separate 10 percent rating for the overlying posterior 
sacral scar in addition to the 40 percent rating already in 
effect for severe limitation of motion of the lumbar spine, 
as well as to increase the combined disability evaluation to 
50 percent, has not altered the ultimate outcome of the 
veteran's claim, the Board concludes that the veteran has not 
been prejudiced by its action.  Id. at 394.  



ORDER

An evaluation in excess of  40 percent for residuals of a 
pilonidal sinus excision, posterior sacral area, to include 
coccydynia and radicular pain into the base of the neck, is 
denied.

A separate 10 percent evaluation for a surgical scar over the 
posterior sacral area, as a residual of the pilonidal sinus 
excision, is granted, subject to the provisions governing the 
award of monetary benefits. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

